Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a method of making a welded structure.

Group II, claim(s) 7, drawn to a welded structure.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	The shared special technical feature between Groups I and II are the base material chemical compositions recited in instant claim 1.
	Such shared special technical feature is taught by Hasegawa (JP2008291363A from IDS)
	Hasegawa teaches an ferritic heat resistance steel having overlapping compositions as illustrated in Table 1 below.
lack unity “a posteriori,” because the special technical feature as required by instant claim 1 is anticipated by or obvious over cited prior art Hasegawa.
Hence, groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with John P. Iwanicki on 03/18/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-7 are pending.  Claims 1-6 are presented for this examination.  Claim 7 is withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 3 term “large-angle grain” is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hasegawa (JP2008291363A from IDS 02/14/2019) in view of Hasegawa’178 (JP2016014178A from IDS 02/14/2019).
As for claims 1 and 4-6, Hasegawa discloses a method of manufacturing a welded ferritic heat resistant steel in which Type 4 damage is suppressed in a heat affected zone after welding.  Hence, presence claimed base material, weld heat-affected zone and weld metal are expected.  The ferritic heat resistance steel has overlapping compositions as illustrated in Table 1 below. (Abstract, paragraphs [0063]-[0083][0052]-[0053])
Table 1
Element
Applicant
(weight %)
Hasegawa et al.
(weight %)
Overlap
(weight %)
C
0.05-0.12
0.01-0.2
0.05-0.12
Si
0.02-0.45
0.02-0.5
0.02-0.45
Mn
0.4-0.8
0.05-1
0.4-0.8
Cr
8-12
0.4-12
8-12
             N
0.003-0.08
0.002-0.15
0.003-0.08
Mo
0.3-1.3
0.05-2
0.3-1.3
            Nb
0.005-0.1
0.01-0.5
0.01-0.1
V
0.005-0.5
0.01-0.5
0.01-0.5
W
0-2
0.05-3
0.05-2
Re
0-3.5
0.05-2
0.05-2
Ti
0-0.15
0.01-0.2
0.01-0.15

0-0.15
0.003-0.2
0.003-0.15
Ca
0-0.005
0.0003-0.005
0.0003-0.005
Mg
0-0.005
0.0003-0.01
0.0003-0.005
Y
0-0.05
0.005-0.1
0.005-0.05
Ce
0-0.05
0.005-0.1
0.005-0.05
La
0-0.05
0.005-0.05
0.005-0.05
Ni
0-0.2
0.01-0.5
0.01-0.2
Cu
0-0.2
0.01-1.5
0.01-0.2
B
0-0.005
0.0003-0.005
0.0003-0.005
Al
0-0.025
<=0.05
0-0.025
P
<=0.02
<=0.02
<=0.02
S
<=0.01
<=0.01
<=0.01
O
<=0.01
<=0.01
<=0.01
W (Claim 4)
1.5-2
0.05-3
1.5-2
Ti (Claim 5)
0.005-0.15
0.01-0.2
0.01-0.15
Ca (Claim 6)
0.0003-0.005
0.0003-0.005
0.0003-0.005


Hasegawa discloses a pre-weld heat treatment step at 1000-1400 oC for 1-60,000 seconds (paragraph [0106]) followed by a welding step in which the edge is welded to form the weld metal and a post-welding heat treatment at 700-750 oC for 1 hours. (paragraph [0123] line 2).   Hence, using 725 C as instant claimed T and 2 hours as instant claimed t, instant claimed formula (1) is met.   Hence, Hasegawa suggests an overlapping temperature ranges and 
Hasegawa differs from instant claim 1 such that it does not disclose instant claimed pre-weld heat treatment region and post weld heat treatment region.
Hasegawa’178 discloses a method of manufacturing a welded ferritic heat resistant steel capable of suppressing deterioration in local creep strength caused by Type IV damage generated at a weld joint. (Abstract lines 1-3)
The base steel material comprises similar compositions ranges as Hasegawa.  The method comprises a pre-welding heat treatment step in which a region located between a groove surface contacting the surface of the base material and a position distant from the groove surface by a depth of 20 mm to 100 mm is heated to 1000 C to 1250 oC for 10 minutes or longer, allowed to cool, and then the groove was welded.  After that, a portion of 20 mm to 100 mm is heated to 720 C-760 oC for 1 hour or more. (paragraph [0024])  Hence, Hasegawa’178 suggests instant claimed pre-weld heat treatment step within instant claimed pre-weld heat treatment region, followed by welding step and a post-welding heat treatment within claimed post weld heat treatment region.  Instant claimed formula 1 is met using t=1 hour and T=730 C.
	It should be noted primary reference Hasegawa’s object of his invention is to suppress the occurrence of Type IV damage caused by weld heat affected zone. (paragraph [0030])
	Hence, it would have been obvious to one skill in the art, at the time of the invention to apply a pre-welding heat treatment temperature and duration as well as pre-welding heat 
	As for claim 2, the fact Hasegawa’158 discloses after pre-welding heat treatment by heating to 1000 C to 1250 oC for 10 minutes or longer and allowed to cool suggest the pre-weld heat treatment is performed in two divided sub-steps.
	As for claim 3, Hasegawa expressly discloses M in the M23C6 type carbide means one or more of Cr, Fe, W, Mo and Re. (paragraph [0115]) line 971)
	Instant claimed average grain size, average inter-particle surface distance and coverage of large angle grain boundaries are all resulting structure limitations due to a combination of base steel compositions and process of making a welded structure using the base steel composition.
When a claimed process along with its resultant product reasonably appears to be substantially the same as, or an obvious variant of, a product disclosed by the prior art, the burden is on the applicant to prove that the prior art process and its resultant product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden on the applicant is the same. Cf. In re Spada, 911 F.2d 705, 708 (Fed Cir. 1990); In re Best,562 F.2d 1252, 1255 (CCPA 1977).
Since the process of Hasegawa in view of Hasegawa’178 has compositions that meet the instant application compositions and is made from a similar process steps and overlapping process parameters including temperature and duration and claimed formula 1, it is therefore 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/JENNY R WU/Primary Examiner, Art Unit 1733